Citation Nr: 1620279	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-03 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee resulting from degenerative joint disease (DJD) prior to April 4, 2014.  

2. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD from April 4, 2014, to June 3, 2014.  

3. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD since June 3, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2014, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In an April 2015 decision, the Board denied the issue of entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in February 2016, pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated that part of the Board's April 2015 decision that denied entitlement to rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD and remanded this issue back to the Board for development consistent with the JMR.

As noted in the April 2015 Board decision, the Veteran only intended to apply the issue of DJD of the right knee, thus, the issues of the right knee meniscectomy and right knee scar are not on appeal and will not be addressed below.   


FINDINGS OF FACT

1. For the period prior to April 4, 2014, the Veteran's DJD of the right knee has been manifested by complaints of pain and objective evidence of normal extension; limitation of flexion is non-compensable.

2. Affording the Veteran reasonable doubt, for the period from April 4, 2014, to June 3, 2014, the Veteran's DJD of the right knee has been manifested by complaints of pain and objective evidence of limited extension, at most, to 15 degrees.  

3. Affording the Veteran reasonable doubt, for the period from April 4, 2014, to June 3, 2014, the Veteran's DJD of the right knee has been manifested by complaints of pain and objective evidence of limited flexion to, at most, 10 degrees.  

4. For the period since June 3, 2014, the Veteran's DJD of the right knee has been manifested by complaints of pain and objective evidence of limited extension, at most, to 10 degrees; limitation of flexion is non-compensable.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for DJD of the right knee prior to April 4, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

2. The criteria for a 20 percent rating, but no greater, for limitation of extension resulting from DJD of the right knee from April 4, 2014, to June 3, 2014, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3. The criteria for a separate rating of 30 percent for limitation of flexion resulting from DJD of the right knee from April 4, 2014, to June 3, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4. The criteria for a rating in excess of 10 percent for DJD of the right knee since June 3, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As was noted in the Introduction section above, the JMR identified specific deficiencies in the development of the claim on appeal.  As is discussed in the decision below, such deficiencies were addressed.   In this case VA's duty to assist and all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was provided a VA examination in April 2016.  The Board notes this examination was conducted in conjunction with the Veteran's claim for a convalescent rating for his total knee replacement, which was previously rated as residuals of his right knee meniscectomy, and as explained above is not currently on appeal.  However, as the examination addresses the Veteran's limitation of motion, the Board finds it is adequate for rating the Veteran's DJD of the right knee and implementing the JMR.  This VA examination was adequate because, along with the other evidence of record, sufficient information to decide the appeal is now of record and provides a sound basis for a decision on the Veteran's appeal.  The medical opinion was based on review of the Veteran's medical records by the VA examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for a degenerative joint disease of the right knee.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014). The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, in this case and for the reasons already set forth in the Introduction section, this appeal relates solely to the propriety of the separate 10 percent rating assigned for right knee arthritis rather than the meniscectomy, which carries a separate 20 percent rating but is not on appeal here.  Therefore, consideration of diagnostic codes 5258, 5259, and 5257, as they relate to symptoms of the cartilage and instability or subluxation are not appropriate for this appeal.  

The Veteran's 10 percent right knee disability rating is pursuant to Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 directs arthritis due to trauma to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The remaining diagnostic codes pertaining to the knee, 5256, 5262, and 5263 provide rating criteria used to evaluate ankylosis, impairment of the tibia and fibula, and genu recurvatum.

The Veteran filed a claim for an increased rating for his service-connected DJD of the right knee in May 2010.  The Veteran alleged in his February 2013 substantive appeal that he had additional limitation of motion after repetition of motion, there have been periods of incapacitating exacerbations, there was limitation of both extension and flexion of the knee joint, and the October 2010 VA examiner used no device to measure range of motion and manipulated his joint despite his protests.  

The Board has considered the Veteran's complaints of symptoms in his written statement and October 2014 Board hearing testimony.  The Veteran asserts worsening right knee symptomatology.  Specifically, that his knee pain was daily and constant, he constantly used a cane and brace for movement, ambulated with a limp, had flare-ups where his limitation of motion was reduced to being unable to move, and he could not put too much pressure on his right knee.  He noted after receiving collagen shots, his knee popped and snapped and that it seemed like bone on bone was rubbing together.  

Turning to the medical evidence of record, an October 2010 VA examination report recounts the Veteran's complaints of right knee symptoms.  The Veteran reported no incapacitating episodes of arthritis.  Active range of motion testing revealed flexion to 120 degrees and normal extension.  The examiner noted there was objective evidence of pain with active motion.  Also, while there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions.  There was no joint ankylosis.  The examiner found bony joint enlargement, crepitus, tenderness, weakness, guarding on movement, clicks or snaps, and grinding.  Meniscus abnormality was noted.  The examiner reviewed x-rays from February 2010 that revealed postsurgical changes and moderate degenerative changes in the knee.  The examiner also noted the Veteran ambulated with use of a knee brace.  

An April 2014 DBQ noted the Veteran reported flare-ups with increasing pain.  Active range of motion testing revealed flexion to 110 degrees, with objective evidence of painful motion at 10 degrees.  Extension was limited to 10 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions.  The examiner found tenderness or pain to palpation for joint line or soft tissue.  Additionally, there was no indication of shin splints.  It was noted the Veteran used a cane occasionally.  The examiner confirmed the diagnosis of degenerative or traumatic arthritis. 

A June 2014 DBQ completed at a VA facility noted the examiner reviewed the case file.  The Veteran reported his knee had gradually worsened.  He had pain and numbness in the right leg at the knee joint.  He reported flare-ups occurred daily and impacted the function of his right knee.  Active range of motion testing revealed flexion to 115 degrees, with objective evidence of painful motion beginning at 65 degrees.  Extension was to 5 degrees, with painful motion beginning at 5 degrees.  Upon repetitive-use testing, flexion was to 90 degrees and extension was to 10 degrees.  The examiner noted the Veteran had functional loss and/or functional impairment and additional limitation in range of motion following repetitive-use testing and noted contributing factors were less movement than normal, weakened movement, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, swelling, and disturbance of locomotion.  The Veteran had tenderness of pain to palpation for joint line or soft tissue of the right knee.  Muscle strength was 4/5 and there was no indication of shin splints.  The examiner related some details concerning the non-arthritic conditions of the knee (meniscus and ligaments).  The examiner confirmed the diagnosis of degenerative joint disease of the right knee and noted the Veteran's regular use of a cane and knee brace to ambulate.  

The Veteran was afforded another VA examination in April 2016.  Although this examination was conducted in conjunction with the Veteran's claim for a convalescent rating for his total knee replacement, as explained above, since this examination addresses the Veteran's limitation of motion, the Board finds it is adequate for rating the Veteran's DJD of the right knee and implementation of the JMR.  The Veteran reported daily flare-ups and functional loss due to a swollen knee with decreased range of motion.  Active range of motion testing revealed flexion to 115 degrees, with painful motion, and extension was normal, with painful motion.  The examiner noted range of motion was not normal and contributed to functional loss.  There was also evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint that was mildly tender and swollen right knee, and crepitus.  Upon repetitive-use testing, there was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use, but the examiner found the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time.  While the Veteran's examination was not being conducted during a flare-up, the examination was found to be medically consistent with the Veteran's statements describing functional loss during flare-ups.  Contributing factors of the disability also included disturbance of locomotion, interference with standing, and bulbous right knee with limited mildly painful right knee.  Muscle strength was 4/5 in flexion and 3/5 in extension, but this reduction was found to be entirely due to the Veteran's residuals of a total right knee replacement.  The examiner noted the Veteran used a brace and cane regularly.  

For the reasons set forth below, for the period prior to April 4, 2014, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected DJD of the right knee under the applicable rating criteria for extension (Diagnostic Code 5261), or even a separate compensable rating of limitation of flexion (Diagnostic Code 5260).  Although the Veteran alleges in his February 2013 substantive appeal that he had additional limitation of motion after repetition of motion, there have been periods of incapacitating exacerbations, and there was limitation of both extension and flexion of the knee joint, the October 2010 VA examination found extension was normal, flexion was limited to 120 degrees, and there was no additional limitation of motion after three repetitions.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Although the Veteran contends in his February 2013 substantive appeal that the October 2010 VA examiner used no device to measure range of motion and manipulated his joint despite his protests, the October 2010 VA examiner found flexion was to 120 degrees and extension was normal despite objective evidence of pain with active motion.  Also, the examiner found that while there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions.  Thus, given the Veteran's overall range of motion on examination, the Boards finds that the preponderance of the evidence is against entitlement to the next higher rating of 20 percent rating based on limitation of extension, or a separate minimum 10 percent rating based on limitation of flexion for the right knee.  

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  On this basis, the Board finds the Veteran's DJD of the right knee prior to April 4, 2014, does not warrant a rating in excess of 10 percent.  

For the period from April 4, 2014, to June 3, 2014, affording the Veteran reasonable doubt, the Board finds the Veteran's disability warrants a 20 percent rating, but no higher, under the applicable rating criteria for extension (Diagnostic Code 5261), and a separate 30 rating for limitation of flexion (Diagnostic Code 5260), which is the maximum schedular rating available under that code.  Indeed the April 2014 DBQ found flexion to 110 degrees, with objective evidence of painful motion at 10 degrees, and extension limited to 10 degrees, with objective evidence of painful motion at 15 degrees.  Taken into consideration his complaints of pain, occasional use of a cane, and inability to perform repetitive use testing, affording reasonable doubt, the Board finds the evidence most closely indicates the Veteran's disability warrants a 20 percent rating, but no higher, under 38 C.F.R. § 4.71a Diagnostic Code 5261and a separate 30 rating under 38 C.F.R. § 4.71a Diagnostic Code 5260 for this time period.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, although the Veteran reported flare-ups with increasing pain, used a cane occasionally, and was unable to perform repetitive-use testing, the Board finds that a 20 percent rating for his limitation of motion of his right knee under Diagnostic Code 5261 and a separate 30 percent rating under Diagnostic Code 5260 properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Indeed, his extension was limited at most to 15 degrees with pain and flexion to 10 degrees with pain.  Moreover, the Board's grant of a separate rating of 30 percent for limitation of flexion is the maximum schedular rating under Diagnostic Code 5260.  

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  On this basis, the Board finds that the service-connected disability picture for the right knee more closely resembles the criteria for a 20 percent rating for limitation of extension and a separate 30 percent rating for limitation of flexion for the period of April 4, 2014, to June 3, 2014.  

For the period since June 3, 2014, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for service-connected DJD of the right knee under the applicable rating criteria for extension (Diagnostic Code 5261), or even a separate compensable rating of limitation of flexion (Diagnostic Code 5260). 

The VA examination in June 2014 showed extension to 5 degrees, with objective evidence of painful motion at 5 degrees, and after repetitive-use testing, extension to 10 degrees.  The examiner also found flexion to 115 degrees, with objective evidence of painful motion beginning at 65 degrees, and after repetitive-use testing, flexion to 90 degrees.  Moreover, the April 2016 VA examination found extension was normal, with objective evidence of painful motion, and there was no additional functional loss or range of motion after three repetitions.  The examiner also found flexion to 115 degrees, with painful motion, and there was no additional functional loss or range of motion after three repetitions.  As such, at its most limited, the Veteran's right knee had extension to no less than 10 degrees, including on repetition, and flexion to no less than 65 degrees, including on repetition, as noted in the June 2014 DBQ.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, although the Veteran avers he has pain, flare-ups daily, and used a cane and knee brace regularly to ambulate, given the Veteran's overall range of motion during these examinations, which took pain into consider, the Board finds that the preponderance of the evidence is against entitlement to the next higher rating of 20 percent rating based on limitation of extension, or a separate minimum 10 percent rating based on limitation of flexion for the right knee.  Thus, the Board finds that the service-connected disability picture for the right knee more closely resembles the criteria for 10 percent ratings assigned on the basis of x-ray evidence of arthritis and limitation of extension to 10 degrees since June 3, 2014. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's right knee pain, swelling, loss of motion, weakness, and fatigability are specifically contemplated by the limitation of motion rating criteria and the functional impairment DeLuca criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his degenerative joint disease of his right knee is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

For the reasons stated above, for the period prior to April 4, 2014, the Board finds that a rating in excess of 10 percent is not warranted, for the period of April 4, 2014, to June 3, 2014, a rating of 20 percent, but no greater, for limitation of extension under Diagnostic Code 5261 is warranted and a separate 30 percent rating for limitation of flexion under Diagnostic Code 5260 is warranted, and for the period since June 3, 2014, a rating in excess of 10 percent is not warranted for degenerative joint disease of the right knee.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

Affording the Veteran reasonable doubt, a separate rating of 30 percent for limitation of flexion resulting from DJD of the right knee from April 4, 2014, to June 3, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Affording the Veteran reasonable doubt, a rating of 20 percent, but no greater, for limitation of extension resulting from DJD of the right knee from April 4, 2014, to June 3, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD prior to April 4, 2014, is denied.  

Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD since June 3, 2014, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


